TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00283-CV



                          Texas Workforce Commission, Appellant

                                              v.

                            Gary B. Southerland, DDS, Appellee


     FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
          NO. 188953-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Texas Workforce Commission filed a motion requesting that this appeal

be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                          ___________________________________________

                                          Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: June 14, 2011